      Case: 1:20-cv-06047 Document #: 1 Filed: 10/09/20 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
CHICAGO & VICINITY LABORERS’            )
DISTRICT COUNCIL PENSION PLAN and       )
CHICAGO & VICINITY LABORERS’            )
DISTRICT COUNCIL HEALTH & WELFARE )
PLAN, CHICAGO AND VICINITY              )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE PLAN, and            )
CATHERINE WENSKUS, Administrator of the )
Plans.                                  )
                                        )
                    Plaintiffs,         )
                                        )
       v.                               )                   Case No.
                                        )
ACCURATE CONSTRUCTION SITE              )
SERVICES, INC.,                         )
                                        )
                                        )
                    Defendant.          )
                                         COMPLAINT
       Plaintiffs Chicago & Vicinity Laborers’ District Council Pension Plan and Chicago &
Vicinity Laborers’ District Council Health & Welfare Plan, the Chicago & Vicinity Laborers’
District Council Retiree Health & Welfare Plan (the “Plans”), Plaintiff Catherine Wenskus
(“Wenskus”), Administrator of the Plans, by their undersigned attorneys, and for their Complaint
against Defendant Accurate Construction Site Services, Inc., state as follows:
                                           COUNT I
                      (Failure To Pay Employee Benefit Contributions)
       1.      Jurisdiction is based on Sections 502(e)(1) and (2) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132(e)(1) and (2); Section 301(a)
of the Labor Management Relations Act (“LMRA”) of 1947 as amended, 29 U.S.C. §185(a); and
28 U.S.C. §1331.
       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), and
28 U.S.C. §1391(a) and (b).
       3.      The Plans are multiemployer benefit plans within the meaning of Sections 3(3) and
3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). The Plans have offices, conduct business and are
administered within this District. Wenskus is the Administrator of the Plans, and has been duly
      Case: 1:20-cv-06047 Document #: 1 Filed: 10/09/20 Page 2 of 4 PageID #:2




authorized by the Plans’ Trustees to act on behalf of the Plans in the collection of employer
contributions owed to the Plans and to the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund, and with respect to the collection by the Plans of amounts
which have been or are required to be withheld from the wages of employees in payment of Union
dues for transmittal to the Construction and General Laborers’ District Council of Chicago (the
“Union”). With respect to such matters, Wenskus is a fiduciary of the Plans within the meaning of
Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
       4.      Defendant Accurate Construction Site Services, Inc. (hereinafter “The Company”),
is an Illinois corporation in good standing. The Company does business within this District and is
an Employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a)
of LMRA, 29 U.S.C. §185(a).
       5.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The
Union and the Company are parties to a collective bargaining agreement (“Agreement”). (A copy
of the “short form” Agreement entered into between the Union and the Company, which Agreement
adopts and incorporates a Master Agreement between the Union and various employer associations,
and also binds the Company to the Plans’ respective Agreements and Declarations of Trust, is
attached hereto as Exhibit A.)
       6.      The Plans have been duly authorized by the Construction and General Laborers’
District Council of Chicago and Vicinity Training Trust Fund (the “Training Fund”), the Midwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety Council
(the “Safety Fund”), the Laborers’ Employers’ Cooperation & Education Trust (“LECET”), [the
Contractors’ Association of Will and Grundy Counties (the “Will County Fund”), the Builders’
Association of Greater Chicago (“BAC”), the Illinois Road Builders Association (“IRBA”), the
Concrete Contractors’ Association of Greater Chicago (“CCA”), the Chicago Area Independent
Contractors Association (“CAICA”), the Illinois Small Pavers Association (“ISPA”). the
CDCNI/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), and the
CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor


                                                2
       Case: 1:20-cv-06047 Document #: 1 Filed: 10/09/20 Page 3 of 4 PageID #:3




Management Committee Cooperative (“LDCMC”), to act as an agent in the collection of
contributions due to those funds.
       7.    The Agreement and the Plans’ respective Agreements and Declarations of Trust, the
Retiree Welfare Plan’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust obligate the Company to make contributions on behalf of its employees covered
by the Agreement for pension benefits, health and welfare benefits, for the training fund and to
submit monthly remittance reports in which the Company, inter alia, identifies the employees
covered under the Agreement and the amount of contributions to the Plans remitted on behalf of each
covered employee. Pursuant to the terms of the Agreement, the Plans’ respective Agreements and
Declarations of Trust, the Retiree Welfare Fund Agreement and Declaration of Trust, and the
Training Fund Agreement and Declaration of Trust, contributions which are not submitted in a
timely fashion are assessed liquidated damages plus interest.
        8.     The Agreement, the Plans’ respective Agreements and Declarations of Trust, the
Retiree Welfare Fund’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust (collectively referred to as “Trust Agreements), obligate the Company to make
contributions on behalf of its employees covered by the Agreement for pension benefits, health and
welfare benefits, retiree health and welfare benefits and for the training fund, and to submit monthly
remittance reports in which the Company, inter alia, identifies the employees covered under the
Agreement and the amount of contributions to the Funds remitted on behalf of each covered
employee. Pursuant to the terms of the Trust Agreements contributions which are not submitted in
a timely fashion are assessed liquidated damages plus interest.
       9.      The Agreement further obligates the Company to procure, carry and maintain a surety
bond to guarantee payment of wages, Pension and Welfare contributions for the duration of the
Agreement.
       10.     Notwithstanding the obligations imposed by the Agreement, the Company has:
       (a)     failed to cooperate as necessary with auditors designated by the Funds in the conduct
of a payroll audit for the period August 5, 2019 to the present, and;
       (b)     failed to procure, carry, and maintain the surety bond required by the Agreement.
       11.     The Company’s actions described above violate Section 515 of ERISA, 29 U.S.C.

                                                  3
      Case: 1:20-cv-06047 Document #: 1 Filed: 10/09/20 Page 4 of 4 PageID #:4




§1145, and Section 301 of the LMRA. 29 U.S.C. §185.
       12.      Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), and the terms of the
Funds’ Trust Agreements, the Company is liable to any amounts owed, as well as interest and
liquidated damages on unpaid contributions, reasonable attorneys’ fees and costs, and such other
legal and equitable relief as the Court deems appropriate.
       WHEREFORE, Plaintiffs Funds respectfully requests this Court enter a judgment against the
Company requiring the Company to submit to an audit; holding the Company liable for any amounts
owed to date together with all accrued delinquencies after suit, interest, liquidated damages,
attorneys’ fees and costs; and granting such other and further relief as the Court shall deem just in
the premises.
                                                      By: /s/Karen I. Engelhardt
                                                         Attorneys for Plaintiffs

Karen I. Engelhardt
Alyssa Busse
ALLISON, SLUTSKY & KENNEDY, P.C.
230 W. Monroe Street, Suite 2600
Chicago, Illinois 60606
(312) 364-9400

October 9, 2020




                                                 4
